19-10843-scc        Doc 495        Filed 07/07/20 Entered 07/07/20 09:51:56                      Main Document
                                                Pg 1 of 5



TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Albert Togut
Kyle J. Ortiz

Counsel to the Post-Confirmation Debtors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                            :
In re:                                                      :      Chapter 11
                                                            :
AURORA COMMERCIAL CORP., et al.,                            :      Case No. 19-10843 (SCC)
                                                            :      (Jointly Administered)
                   Post-Confirmation Debtors.1              :
                                                            :      Related Doc. No. 483
----------------------------------------------------------- x

            STIPULATION AND ORDER PURSUANT TO 11 U.S.C § 362(d)
          MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C § 362(a)

        This stipulation and order (the “Stipulation and Order”) is entered into by and between

(i) Aurora Commercial Corp. (“ACC”) and Aurora Loan Services LLC (“ALS”) as post-

confirmation debtors and debtors in possession in the above-captioned cases (collectively, the

“Debtors”); and (ii) U.S. Bank National Association, as Trustee, Successor In Interest to Bank of

America National Association, as Trustee, successor by merger to LaSalle Bank National

Association, as Trustee For Lehman XS Trust Mortgage Pass-Through Certificates, Series 2005-

4 (“U.S. Bank National Association,” and together with the Debtors, the “Parties”).

                                                  RECITALS

                 WHEREAS, U.S. Bank National Association has requested relief from the

automatic stay for the purpose of completing a judicial foreclosure action for the foreclosure and

1
    The post-confirmation Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax
    identification number are: Aurora Commercial Corp. (3416) and Aurora Loan Services LLC (7742). The
    Debtors’ corporate headquarters is located at 277 Park Avenue, 46th Floor, New York, New York 10172.
19-10843-scc      Doc 495     Filed 07/07/20 Entered 07/07/20 09:51:56             Main Document
                                           Pg 2 of 5



sale of real property (the “Foreclosure and Sale”) located at 227 Vernon Avenue, Brooklyn, New

York 11206 (the “Property”) owned by Shirajul Mustafa (the “Borrower”), pursuant to the terms

of a note and mortgage dated July 15, 2005 (the “Note and Mortgage”).

               WHEREAS, the Debtors, after reviewing their books and records, have

determined that they currently do not hold any interest in the Property.

               WHEREAS, the Debtors have consented to the relief sought on the terms and

conditions contained in this Stipulation and Order.

               NOW THEREFORE, it is hereby stipulated and agreed as between the Parties to

this Stipulation and Order, through their undersigned counsel, as follows:

       1.      To the extent applicable, the automatic stay imposed in this case pursuant to

section 362(a) of title 11 of the United States Code (the “Bankruptcy Code”) is modified under

section 362(d) of the Bankruptcy Code solely to the extent necessary to allow U.S. Bank

National Association to initiate and complete a foreclosure and sale of the Property. The

automatic stay imposed is modified both with respect to any interest the Debtors hold or service

in a subordinate lien encumbering the Property.

       2.      Nothing in this Stipulation and Order shall be deemed to affect the rights of any

entity to contest the relative priority of the senior lien serviced by U.S. Bank National

Association encumbering the Property in any subsequent foreclosure proceeding.

       3.      This Stipulation and Order may be filed in connection with any proceedings to

enforce U.S. Bank National Association’s rights and remedies under the Note and Mortgage with

respect to the Property.

       4.      Upon the date this Stipulation is approved by the Court pursuant to a final,

non-appealable order (the “Effective Date”), as consideration for entry into this Stipulation, the



                                                  2
19-10843-scc      Doc 495        Filed 07/07/20 Entered 07/07/20 09:51:56             Main Document
                                              Pg 3 of 5



Debtors, on behalf of themselves, their heirs, representatives and assigns, do hereby fully, finally

and forever waive, release and/or discharge U.S. Bank National Association, and their respective

heirs, successors, assigns, affiliates, officers, directors, shareholders, associates, partners,

subsidiaries, predecessors, employees, attorneys and agents from any and all of the Debtors’

claims, causes of action suits, debts, obligations, liabilities, accounts, damages, defenses, or

demands whatsoever, known or unknown, asserted or unasserted arising out of or relating to the

Foreclosure and Sale of the Property (including, without limitation, preference and other chapter

5 avoidance actions, if any, that the Debtors may have against U.S. Bank National Association)

to the extent permitted by law.

        5.      Upon the Effective Date, as consideration for entry into this Stipulation, U.S.

Bank National Association, on behalf of itself, its heirs, representatives and assigns, do hereby

fully, finally and forever waive, release and/or discharge the Debtors and their respective heirs,

successors, assigns, affiliates, officers, directors, shareholders, associates, partners, subsidiaries,

predecessors, employees, attorneys and agents from any and all of U.S. Bank National

Association’s claims, causes of action suits, debts, obligations, liabilities, accounts, damages,

defenses, or demands whatsoever, known or unknown, asserted or unasserted arising out of or

relating to the Foreclosure and Sale of the Property to the extent permitted by law.

        6.      The Debtors disclaim any interest in the Property.

        7.      This Stipulation and Order represents the entire agreement of the Parties and no

modification, amendment, or extension thereof shall be valid, unless in writing, signed by all

signatories to this agreement.




                                                   3
19-10843-scc     Doc 495      Filed 07/07/20 Entered 07/07/20 09:51:56             Main Document
                                           Pg 4 of 5



       8.      This Stipulation and Order may be executed in multiple counterparts, each of

which shall be deemed an original but all of which when taken together shall constitute one and

the same instrument.

       9.      If any of the provisions of this Stipulation and Order are determined to be

unenforceable, it shall not render the entire Stipulation and Order unenforceable, but only that

provision.

       10.     Pursuant to rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure, the

imposed fourteen-day stay of this Stipulation and Order is deemed waived.

       11.     This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and interpretation of this Stipulation and Order.



                       *** SIGNATURES ON FOLLOWING PAGE***




                                                 4
19-10843-scc    Doc 495     Filed 07/07/20 Entered 07/07/20 09:51:56        Main Document
                                         Pg 5 of 5



 Dated: June 15, 2020                          Dated: June 15, 2020
        New Rochelle, New York                        New York, New York

 U.S. BANK NATIONAL ASSOCIATION AS             AURORA COMMERCIAL CORP., et al.,
 TRUSTEE, SUCCESSOR IN INTEREST TO             Post-Confirmation Debtors
 BANK OF AMERICA NATIONAL                      By their Counsel
 ASSOCIATION, AS TRUSTEE,                      TOGUT, SEGAL & SEGAL LLP,
 SUCCESSOR BY MERGER TO LASALLE
 BANK NATIONAL ASSOCIATION, AS
 TRUSTEE FOR LEHMAN XS TRUST
 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2005-4
 By its Counsel
 McCABE, WEISBERG &
 CONWAY, LLC,

 By:                                           By:

 /s/ Melissa S. DiCerbo                        /s/ Kyle J. Ortiz
 MELISSA S. DICERBO                            ALBERT TOGUT
 145 Huguenot Street, Ste. 210                 KYLE J. ORTIZ
 New Rochelle, NY 10801                        One Penn Plaza, Suite 3335
 (914) 636-8900                                New York, New York 10119
                                               (212) 594-5000



                          SO ORDERED this 7th day of July 2020
                               in New York, New York


                                /S/ Shelley C. Chapman
                          HONORABLE SHELLEY C. CHAPMAN
                         UNITED STATES BANKRUPTCY JUDGE




                                           5
